FILED
                            NOT FOR PUBLICATION                             APR 26 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMVEL HOVANISYAN; et al.,                       No. 07-71811

             Petitioners,                        Agency Nos. A095-605-455
                                                            A095-605-456
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2010 **
                              San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Samvel Hovanisyan (“Samvel”), a native of the former USSR and a citizen

of Azerbaijan, and his son Karen Hovanisyan (“Karen”), a native of the former

USSR and a citizen of Armenia or Azerbaijan, petition for review of the Board of

Immigration Appeals’ (“BIA”) dismissal of their appeal of an Immigration Judge’s

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“IJ”) decision ordering them removed from the United States. We have

jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny Samvel’s and Karen’s

petition for review. The BIA’s adverse credibility finding is supported by

substantial evidence.

      The facts of this case are known to the parties. We do not repeat them.

                                         I

      “[W]hen the BIA incorporates the IJ’s decision as its own, we treat the IJ’s

reasons as the BIA’s.” He v. Ashcroft, 328 F.3d 593, 595–96 (9th Cir. 2003).

      We review findings of fact for substantial evidence.1 Zhao v. Mukasey, 540
F.3d 1027, 1029 (9th Cir. 2008). We will uphold the BIA’s decision if it is

“supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Abebe v. Gonzales, 432 F.3d 1037, 1039–40 (9th Cir.

2005) (en banc) (internal quotation marks omitted).

                                         II

      The BIA’s adverse credibility finding is supported by substantial evidence.

There are pervasive inconsistencies between the applications and the testimony at

the hearing before the IJ. See Berroteran-Melendez v. INS, 955 F.2d 1251, 1256


      1
         8 U.S.C. § 1252(b)(4)(B) defines the substantial evidence standard by
stating that “the administrative findings of fact are conclusive unless any
reasonable adjudicator would be compelled to conclude to the contrary.”

                                         2
(9th Cir. 1992) (noting that significant inconsistencies between the asylum

application and testimony support an adverse credibility finding). Moreover,

Samvel and Karen have failed to establish their identities and failed to present

evidence that would compel us to conclude that “corroborating evidence is

unavailable.” 8 U.S.C. § 1252(b)(4). On the contrary, the record indicates that

Samvel and Karen were given ample time to obtain corroborating evidence from

their on-going relations in Armenia and Moscow.

      Samvel and Karen simply have not presented sufficient evidence to

“compel[]” a finding contrary to that of the IJ. 8 U.S.C. § 1252(b)(4)(B).

      DENIED.




                                          3